Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-12, are pending. 
Claims 1-9, are deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al., US 10,039,757 B2 (effective filed date 7/16/10).  
Applicant claims a method of treating renal cell carcinoma (RCC) by administering once daily to patient a composition of cabozantinib (pp. 2, [0006]) and at least one of the pharmaceutical carriers in the tables: comprising specific %w/w of cabozantinib, cellulose, lactose, croscarmellose, silicon and magnesium stearate.  In preferred embodiments, the composition is a tablet and may be film-coated. 
 Determination of the scope and content of the prior art (MPEP [Arial font/0x27]2141.01 
Wilson et al., teach method of treating renal cell carcinoma by administering compositions of cabozantinib and pharmaceutical carrier as in the tables (claims 12, 16), comprising the same specific %w/w of cabozantinib, cellulose, lactose, croscarmellose, silicon and magnesium stearate. The composition may be a tablet or film-coated. See claims 7-8, 11-12, 15-16, 19.
Ascertainment of the difference between the prior art and the claims (MPEP [Arial font/0x27]2141.02)

Finding of prima facie obviousness---rational and motivation (MPEP [Arial font/0x27]2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  In the instant, the motivation is from the knowledge of those of ordinary skill in the art of cancer treatment. The motivation is also from the problem applicant wanted to solve, which is to avoid the prior art.
In the treatment by the prior art the drug must necessarily be administered at least once daily.  Therefore, such administration is inherent in the treatment by the prior art. In addition, dosing patients once daily is notoriously known in the art.
Response
Applicant's arguments filed 2/11/21, have been fully considered but they are not persuasive. Applicant contends the patient in the instant invention is dosed once daily. This is not persuasive. In the treatment by the prior art the patient must be dosed at least once daily. Hence, such is inherent in the prior art.  Otherwise, the treatment is useless.  Dosing patients .
Applicant also asserts once daily dose shows unexpected result without any evidence in support therewith.  Applicant’s argument is merely an argument and does not take the place of evidence. In re Schulze, 145 USPQ 716 (CCPA, 1965); In re Cole, 140 USPQ 230 (CCPA, 1964).
Under the US patent practice a persuasive showing of unexpected results requires evidence showing 1) the result is truly unexpected, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995); 2) that the result is commensurate in scope with the claim, In re Harris, supra; 3) the result is a comparison with the closest prior art, In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); 4) that improved properties or functions represent a difference in kind not in degree, In re Iron Grip Barbell Co., Inc. 392 F.3d. 1317, 1322 (Fed. Cir. 2004); In re Harris, supra; and are not just statements that are not reviewable and cannot be analyzed in comparison with the prior art, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995). “It is within the discretion of the trial of fact to give each item of evidence such weight as it feels appropriate.” Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003). 
Finally, “administering” is well known in the art.  The step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 101 USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584, 590 (1978).  
Relevant Prior art
US 9242991.  US 9763915.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 10-12, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 1-8 of U.S. Patent No. 10,159,666, and claims 1,8,18,23, of US 8,497,284. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant composition is the same as in US ‘666, and the instant method of use is claimed in US ‘666, the difference is the scope of the disease. Also, since the administered drug is the same, its metabolites in the instant must necessarily be the same as in US ‘666.
The term excipient in US ‘284, embraces the excipients in the instant and their %w/w. Also, comprising in US ‘284, implies the claims have other constituents not cited in the claims, such as, the instant excipients and their %w/w. 
Also, establishing amount (%w/w) is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbooks.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  
Response
Applicant's arguments filed 2/11/21, have been fully considered but they are not persuasive. Applicant contends the patient in the instant invention is dosed once daily. This is .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/TAOFIQ A SOLOLA/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


February 13, 2021